In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                   No. 07-15-00422-CV


                       IN THE MATTER OF THE MARRIAGE OF
                        JAY STANTON AND RITA R. STANTON

                          On Appeal from the 242nd District Court
                                   Castro County, Texas
               Trial Court No. B9837-1408, Honorable Kregg Hukill, Presiding

                                      May 3, 2016

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Through his attorney, cross-appellant Jay Stanton has filed a motion to

voluntarily dismiss his appeal. The motion is unopposed.         Without passing on the

merits of the case, we grant the motion and dismiss cross-appellant’s appeal. TEX. R.

APP. P. 42.1(a)(1).   Having dismissed the appeal at cross-appellant’s request, and

having previously dismissed the appeal of appellant Rita R. Stanton, no motion for

rehearing will be entertained.


                                                               Per Curiam